 4:16-cv-03130-JMG-CRZ Doc # 238 Filed: 05/27/20 Page 1 of 2 - Page ID # 2990



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

CFGENOME, LLC, a Delaware
limited liability company, and DR. M.
ROHAN FERNANDO, an individual,,

                   Plaintiffs and
                   counterclaim
                   defendants,
                                                        4:16-CV-3130
vs.

STRECK, INC.,                                                ORDER

                   Defendant,
                   counterclaimant,
                   and third-party
                   plaintiff,

vs.

GARY KRZYZANOWSKI,

                   Third-party
                   defendant,


      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation (filing 237) recommending approval of the parties'
settlement   agreement.    No    one   has   objected   to   the   findings   and
recommendation.
      28 U.S.C. § 636(b)(1) provides for de novo review only when a party
objected to the magistrate's findings or recommendations. See Peretz v. United
States, 501 U.S. 923, 939 (1991). The failure to file an objection eliminates not
only the need for de novo review, but any review by the Court. Thomas v. Arn,
474 U.S. 140, 149-51 (1985); United States v. Wise, 588 F.3d 531, 537 n.5 (8th
 4:16-cv-03130-JMG-CRZ Doc # 238 Filed: 05/27/20 Page 2 of 2 - Page ID # 2991



Cir. 2009), see Daley v. Marriott Int'l, Inc., 415 F.3d 889, 893 (8th Cir. 2005).
Accordingly, the Court will adopt the findings and recommendation.


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation
            (filing 237) are adopted.


      2.    The parties' motion for court approval of their settlement
            agreement (filing 227) is granted, and the settlement
            agreement is approved.


      3.    This case is closed for administrative purposes.


      4.    The parties shall report every 60 days, beginning on July 27,
            2020, on their progress in obtaining the requisite approvals
            for full and final dismissal of their claims.


      5.    The Clerk of the Court shall set a status report deadline for
            July 27, 2020.


      Dated this 27th day of May, 2020.

                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -2-
